DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Amendment
2. 	The preliminary amendment filed on 11/15/2021 is accepted and examined below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
4.	Claims 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites the limitation and filling a volume of the model of the interior surface of the heart based on the surface model and the bounding box. Claim 28 recites similar limitations.
5.	The Specification fails to mention the word “fill”, “fills”, or “filling”.  The mentions of bounding box and volume are not accompanied with descriptions reciting filling of a volume based on the surface model and/or bounding box.  Therefore, the Specification fails to disclose filling a volume of the model of interior surface of the heart based on surface model and bounding box.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 8, and 10 of U.S. Patent No. 11,205,300 B2 (patent 300). Although the claims at issue are not identical, they are not patentably distinct from each other because while they essentially recite the same limitations.
8.	The following is a table showing the correspondence between the claims of the present application with the claims of patent 300.
Claims of present application
35
36
37
38
39
40
Claims of patent 300
1
1 and 8
1
1 and 10
1 and 10
1 and 2


9.	The following is a table showing the correspondence between the limitations of claim 35 of present application with claim 1 of patent 300.
Claim 35 of present application
Claim 1 of patent 300
35. (New) A system for generating a model, the system comprising a processor and a memory storing instructions executable by the processor to: 
1. A computer-implemented method for generating a model of an interior surface of a heart, the method comprising:

acquire a first set of location data points from a catheter equipped with a sensor; 
acquiring a first set of location data points from a catheter equipped with a sensor;
generate a first surface model from the first set of location data points, the first surface model representative of a first region of a structure of interest; 
generating a first surface model from the first set of location data points, the first surface model representative of a first region of a structure of interest;
acquire a second set of location data points from the catheter equipped with the sensor; 
generate a second surface model from the second set of location data points, the second surface model representative of a second region of a structure of interest; 
define a bounding box using a location data point included in the at least one of the first and second sets of location data points; 
calculate additional location data points based on the location of the location data point to obtain calculated location data points; 
acquiring a second set of location data points from the catheter equipped with the sensor;
generating a second surface model from the second set of location data points, the second surface model representative of a second region of a structure of interest;
defining a bounding box using a location data point included in the at least one of the first and second sets of location data points;
calculating additional location data points based on the location of the location data point to obtain calculated location data points;
alter a dimension of the bounding box using the location of the location data point to include the location data point and the calculated location data points; 
altering a dimension of the bounding box using the location of the location data point to include the location data point and the calculated location data points;
generate a composite surface model of the interior surface of the heart comprised of the first surface model and the second surface model joined together, wherein the composite surface includes a multi-faceted surface; 
generating a composite surface model of the interior surface of the heart comprised of the first surface model and the second surface model joined together, wherein the composite surface includes a multi-faceted surface; 
and decimate a number of facets of the multi-faceted surface.
and decimating a number of facets of the multi-faceted surface.



Allowable Subject Matter
10.	Claims 21-40 are allowable over cited references.
11.	The following is an examiner’s statement of reasons for allowance: Claim 21 recites the limitation and filling a volume of the model of the interior surface of the heart based on the surface model and the bounding box and claim 28 recites the limitation and fill a volume of the model of the interior surface of the heart based on the first and second surface models and the bounding box.  None of the cited references, singly or in combination, discloses or suggests this limitation.
12.	Claim 35 recites the limitation alter a dimension of the bounding box using the location of the location data point to include the location data point and the calculated location data points which is not disclosed nor suggested, singly or in combination, by the cited references.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611